Name: Council Regulation (EEC) No 1302/81 of 12 May 1981 derogating from Regulation (EEC) No 456/80 for the 1980/81 wine year in respect of the date when applicants for an abandonment premium must have carried out grubbing of vines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 5 . 81 Official Journal of the European Communities No L 130/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1302/81 of 12 May 1981 derogating from Regulation (EEC) No 456/80 for the 1980/81 wine year in respect of the date when applicants for an abandonment premium must have carried out grubbing of vines THE COUNCIL OF THE EUROPEAN COMMUNITIES, the first season in which the measure was applied ; whereas, accordingly, producers who applied for the temporary abandonment premium have not been enabled to comply with the undertaking referred to above ; whereas it is therefore necessary to make use of the possibility envisaged in the second subpara ­ graph of Article 9 of Regulation (EEC) No 456/80 and provide for a derogation in respect of that date, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting ('), as amended by Regulation (EEC) No 1 993/80 (2 ), and in particular the second subparagraph of Article 9 thereof, Having regard to the proposal from the Commission , Whereas Article 3 (2) of Regulation (EEC) No 456/80 lays down that the grant of the abandonment premium is to be subject to a written declaration whereby the producer undertakes in particular by 1 April of the year following that in which the applica ­ tion is lodged to grub up or have grubbed up the vines on the areas for which the premium has been applied for ; whereas the competent authorities of the Member States have not been able to verify on-the ­ spot in sufficient time a series of technical factors necessary for determination of the premium during For the 1980/81 wine year, the undertaking referred to in the first indent of Article 3 (2) of Regulation (EEC) No 456/80 shall be considered to have been complied with by the applicant if grubbing is carried out before 15 June 1981 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1981 . For the Council The President G. BRAKS (') OJ No L 57, 29 . 2 . 1980 , p . 16 . ( 2 ) OJ No L 195, 29 . 7 . 1980, p . 12 .